                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
C L HAUTHAWAY & SONS CORP.,                                      DOC #: _________________
                                                                 DATE FILED: __4/14/2020_______
                              Plaintiff,

               -against-
                                                                         20 Civ. 2975 (AT)
M/V SHANGHAI TRADER, her engines, boilers, tackle,
etc., in rem, HAPAG-LLOYD AG., in personam, and                               ORDER
INTRANSIT CONTAINER, INC., d/b/a ICI
TRUCKING,

                        Defendants.
ANALISA TORRES, District Judge:

        To protect the public health, while promoting the “just, speedy, and inexpensive
determination of every action and proceeding,” Fed. R. Civ. P. 1, it is ORDERED pursuant to
Rules 30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure that all depositions in this
action may be taken via telephone, videoconference, or other remote means. It is further
ORDERED pursuant to Rule 30(b)(5) that a deposition will be deemed to have taken place
“before an officer appointed or designated under Rule 28” if such officer attends the deposition
using the same remote means used to connect all other participants, so long as all participants
(including the officer) can clearly hear and be heard by all other participants.

       The parties are strongly encouraged to engage in discovery through remote means at
every available opportunity.

       SO ORDERED.

Dated: April 14, 2020
       New York, New York
